DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method of producing a functional leather assembly comprising the functional leather assembly is arranged over the vehicle component such that the receiver coil is inductively coupled to the transmitter coil, and wherein the first side of the leather sheet is facing away from the vehicle component (claim 1), the functional leather assembly includes: a leather sheet covering the vehicle component, and an electronic circuit arranged on an outermost surface of the leather sheet that faces away from the vehicle component, the electronic circuit including a receiver coil inductively coupled to the transmitter coil, delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil (claim 7), a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil (claim 14) as set forth in the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEUNG H LEE/Primary Examiner, Art Unit 2887